DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a storage container picking device and a method of use.  Independent Claims 1 and 10 identify the following uniquely distinct combination of features:
Claim 1: “the robotic gripping arm is configured to be actuated by the image acquisition and evaluation unit and the controller supported on the mobile platform to transfer goods from a storage container to an order container when the storage container and order container are at the receiving locations,” in combination with the other claim limitations of Claim 1.
Claim 10: “picking from the storage container into the order container by actuating the robotic gripping arm by an image acquisition and evaluation unit supported on the mobile platform,” in combination with the other claim limitations of Claim 10.

The independent claims overcome the prior art of record since they require the above-cited limitations.
The prior art of record does not disclose nor make obvious this combination of limitations, as understood by the Examiner.


Examiner’s Amendment
The application has been amended as follows: 
IN THE CLAIMS:
Claims 1, 3, 8, 10, and 15 are amended as followed:
1. A picking device for picking from a storage container into an order container comprising: 
a mobile platform configured to travel along a guide rail and comprising a robotic gripping arm, an image acquisition and evaluation unit, a controller and receiving locations for each of a storage container and an order container, wherein the storage container and order container comprise goods containers, wherein the storage container and order container are both disposed to be reachable by the robotic gripping arm when disposed at the respective receiving locations, wherein the image acquisition and evaluation unit comprises an imager and a control unit, and wherein the robotic gripping arm is configured to be actuated by the image acquisition and evaluation unit and the controller supported on the mobile platform to transfer goods from a storage container to an order container when the storage container and order container are at the receiving locations, and wherein the robotic gripping arm comprises an exchangeable gripping head.
3. The picking device as claimed in claim 1, wherein the receiving locations of the mobile platform.
8. The picking device as claimed in claim 6, further comprising a lift, and wherein the single-level mobile platform is able to change levels by means of the lift.

locating a storage container and an order container on a mobile platform, wherein the mobile platform is configured to travel along a guide rail and includes a robotic gripping arm and a receiving location for each of the storage container and the order container, wherein the robotic gripping arm is configured to reach both the storage container and the order container; and  
picking from the storage container into the order container by actuating the robotic gripping arm by animage acquisition and evaluation unit supported on the mobile platform, wherein the image acquisition and evaluation unit comprises an imager and a control unit and the control unit causes a gripping head of the robotic gripping arm to be exchanged directly on the mobile platform based on a detection of an object to be picked in accordance with an order.
15. The method as claimed in claim 10, wherein mobile platform further comprises a controller supported on the platform.

Authorization for this examiner’s amendment was given in an interview with Karl Ondersma on 02/12/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/               Primary Examiner, Art Unit 3652